Citation Nr: 9902688	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.  The veteran died on June [redacted], 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the cause of the veterans death.


FINDINGS OF FACT

1.  The veteran died in June 1996, at the age of 67.  The 
death certificate shows that the immediate cause of death was 
Waldenstroms macroglobulinemia.  The death certificate also 
noted chronic renal failure as a significant condition 
contributing to his death.

2.  At the time of his death, the veteran was service-
connected for non-active duodenal ulcer with history of 
hiatus hernia and diverticulum of lesser curvature. 

3.  There is no medical opinion linking the veteran's fatal 
Waldenstroms macroglobulinemia or his chronic renal failure 
to his service-connected disabilities or to his active 
military service.

4.  There is no medical evidence indicating that the 
veterans service-connected non-active duodenal ulcer with 
history of hiatus hernia and diverticulum of lesser curvature 
made him less able to resist or in any way hastened his death 
from his Waldenstroms macroglobulinemia or chronic renal 
failure.

5.  The claim that the veterans death resulted from or was 
contributed materially to by a disease or injury present 
during his active military service is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death. 
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

In making a claim for service connection for a disorder, 
including a disorder that caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veterans 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For purposes 
of establishing a well-grounded claim for service connection 
for the cause of death of a veteran, the requirement of 
showing evidence of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die.  Carbino v. Gober, 10 Vet. App. 
507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), affg 9 Vet. 
App. 40 (1996).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1998).
II.  Factual Background

The amended death certificate shows that the veteran died on 
June [redacted], 1996, at the age of 67.  The immediate cause 
of death was listed as Waldenstroms macroglobulinemia.  The 
amended death certificate also listed chronic renal failure 
as a significant condition contributing to his death.  An 
autopsy examination was not performed.

The RO has retrieved the veterans service medical records 
and they appear to be complete.  The veterans original 
entrance examination, dated June 1947, noted essentially 
normal findings throughout.  A review of the veterans 
service medical records revealed treatment for a variety of 
conditions.  In February 1952, the veteran was diagnosed with 
a perforated peptic ulcer.  He underwent a laparotomy and 
closure of the perforated peptic ulcer that same month.  A 
treatment report, dated March 1954, noted the veterans 
complaints of vomiting and epigastric pain. A diagnosis of 
ulcer, duodenum, recurrent, acute, was given.  In July 1964, 
the veteran sought treatment for a flare-up of epigastric 
pain due to his duodenal ulcer. The veterans retirement 
examination was conducted in January 1967.  The report of 
this examination noted that the veterans genito-urinary 
system was normal.  A urinalysis was performed at that time 
and found to be normal.  The report also noted that the 
veteran had a history of peptic ulcer disease, inactive at 
this time.  An upper gastrointestinal series, performed in 
January 1967, revealed an impression of: (1) small sliding 
hiatus hernia, (2) gastric diverticulum on the lesser 
curvature of the fundus, and (3) deformity of the pylorus and 
duodenal bulb.  The report of a subsequent physical 
examination, performed in April 1967, noted that the 
veterans liver and kidneys were not palpable.  The report 
also noted that a complete blood count and urinalysis were 
found to be normal.  The report concluded with diagnoses of 
duodenal ulcer disease, inactive, small sliding hiatus 
hernia, and gastric diverticulum on the lesser curvature of 
the stomach.  No treatment for Waldenstroms 
macroglobulinemia or chronic renal failure was indicated in 
the veterans service medical records.  

In June 1968, a VA general physical examination was 
conducted.  The report of this examination noted the 
veterans complaints of pain in the upper stomach at times.  
Physical examination revealed that the veterans genito-
urinary system was normal.  An upper gastrointestinal series 
revealed no active disease.  The report concluded with 
diagnoses of: (1) non-active duodenal ulcer, (2) hiatal 
hernia, not confirmed, and (3) alleged diverticulum of lesser 
curvature, not confirmed.

In August 1968, the RO issued a rating decision granting 
service connection for non-active duodenal ulcer with history 
of hiatus hernia and diverticulum of lesser curvature.  That 
rating decision assigned a 20 percent disability rating for 
this condition, effective in July 1967.  That rating remained 
in effect at the time of the veterans death.

Post service medical records, dated June 1994 through March 
1995, were submitted from numerous sources.  A July 1994 
treatment report noted that the veteran was prescribed a B-12 
shot since I am suspicious of recurrent pernicious 
anemia.  
In October 1994, the veteran was hospitalized with complaints 
of a loss of balance and stability, numbness in the right 
upper extremity, and loss of vision in the right eye.  The 
report noted that the veteran was diagnosed with vitamin B12 
deficiency in June 1994 and that he had been on B12 
injections since that time.  The veteran was released from 
the hospital after three days with discharge diagnoses of 
cerebellar atrophy, neuropathy, status post left occipital 
infarct, hypertension, chronic obstructive pulmonary disease, 
history of B12 deficiency, hypercholesterolemia, and 
hypertriglyceridemia.  In January 1995, the veteran underwent 
a bone marrow biopsy revealing decreased cellularity of 
thirty to forty percent, otherwise nondiagnostic.  The report 
of this procedure also noted that blood test findings were 
consistent with a diagnosis of Waldenstroms 
macroglobulinemia and light chain neuropathy.  The report 
concluded with diagnoses of Waldenstroms macroglobulinemia, 
chronic renal failure, hypertension, peripheral vascular 
disease, and chronic obstructive pulmonary disease.  In March 
1995, the veteran was hospitalized for a three-day period.  
The hospitalization report noted, in part, that [a]n 
esophagogastroduodenoscopy in August 1994, showed no ulcer.  
A colonoscopy in August 1994, showed sigmoid diverticulitis 
and hemorrhoids.  The hospitalization report concluded with 
various diagnoses, including Waldenstroms microglobulin 
anemia, peptic ulcer disease, chronic renal failure, chronic 
obstructive disease, vitamin B12 deficiency and 
diverticulosis and hemorrhoids by colonoscopy in August 1994.  

III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veterans death.  
Specifically, she contends that the veterans service-
connected non-active duodenal ulcer with history of hiatus 
hernia and diverticulum of lesser curvature contributed 
substantially and materially to the cause of the veterans 
death.

After a thorough review of the veterans claims file, the 
Board concludes that there is no competent medical evidence 
of record that in any way links the fatal conditions incurred 
by the veteran to his period of active duty service.  The 
Board also finds that there is no medical evidence that the 
veterans service-connected non-active duodenal ulcer with 
history of hiatus hernia and diverticulum of lesser curvature 
materially contributed to or otherwise hastened the veterans 
eventual demise.  A review of the veterans death certificate 
reveals that the immediate cause of the veterans death as 
Waldenstroms macroglobulinemia.  The death certificate also 
noted chronic renal failure as a significant condition 
contributing to his death.  The veteran was not service-
connected for either of these two conditions, nor are there 
any complaints of or treatment for these conditions shown 
during the veterans active military service.  The Board 
notes that macroglobulinemia is defined as:

occurring in elderly persons, 
characterized by proliferation of 
cells resembling lymphocytes or 
plasma cells in the bone marrow, 
anemia, increased sedimentation rate 
and hyperglobulinemia  . . . The 
spleen, liver, or lymph nodes are 
often enlarged and there is 
frequently purpura or mucosal 
bleeding.

Stedman's Medical Dictionary at 1951 (26th ed. 1995).

The appellants allegation, standing on its own, is not 
competent evidence to establish that the veteran's service-
connected disabilities or disabilities related to his 
military service caused or hastened the veterans death in 
any manner.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because she is not a 
physician, the appellant is not competent to make a 
determination that the veterans service-connected 
disabilities hastened the veterans eventual demise. See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, the appellant has failed to show the 
required nexus between the conditions which resulted in the 
veterans death, and any inservice disease or injury he 
incurred. See Caluza, 7 Vet. App. at 506.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  The veterans 
retirement examination, dated January 1967, noted that his 
genito-urinary system was normal.  The first medical evidence 
of record noting a diagnosis of either Waldenstroms 
macroglobulinemia or chronic renal failure is dated January 
1995, over 18 years after the veterans discharge from the 
service.  Since the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Unlike the 
situation in Robinette, the veteran has not put VA on notice 
of any other records which, if obtained, could make her claim 
well grounded.  See also Epps. v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Although the RO did not specifically state that it denied the 
appellants claim on the basis that it was not well rounded, 
the Board concludes that this error was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 3 (1995)(en banc).   

The appellant argues in a January 1999 brief that the VA 
ADJUDICATION MANUAL M-21-1 requires VA, in fulfilling its 
duty to assist, to fully develop a claim before determining 
whether a claim is well grounded.  In this case, the Board 
finds that VA fully developed this case and satisfied its 
duty to assist.  The service medical records, reports of 
hospitalization, VA compensation and pension examination 
report and VA outpatient treatment reports requested by the 
appellant were all obtained and considered.  VA informed the 
appellant in rating decisions and a statement of the case of 
the basis for denial, i.e., that evidence was not of record 
showing that the disease causing the veteran's death was 
related to his military service.


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
